Title: To Benjamin Franklin from Silas Deane, 29 July 1780
From: Deane, Silas
To: Franklin, Benjamin


My Dear sirRochelle 29th July 1780
I arrived at Rochfort Two Days since after Forty Three Days passage from York in Virginia, and came here last Evening to Visit a Friend. The length of Our passage, has prevented my being the Bearer of any News from America, later than what you are already acquainted with, for which Reason I shall take Nantes in my way and pass a few Days there with Mr. Williams, and shall have the happiness in a Week or Ten Days of embracing You at Passy. I had Letters from Philadelphia a few Days before I left Virginia, Mr Bache & Your Daughter must have been well then, or I should have been informed of the Contrary, as my Letter was from Our Mutual Friend Mr Morriss, You will conceive easier, than I can express, my impatience, after so long & unexpected an Absence, to see You, & to converse on many Subjects proper only for a private interview. I pray You present my Compliments to Mr Franklin & to Mr. Chaumont, & Family & be assured that I am with the sincerest Attachment & Respect My Dear sir Your Most Obedt. & Very Hume. servt.
 S Deane

I pray You to forward the inclosed. I have Two or Three Letters for You, but they are of a very old Date, having received them in December last at Virginia, where I pass’d the Winter. I should however have sent them on but they are at Rochfort with my Baggage.
His Excellency B Franklin Esqr.

 
Notation: Silas Deane Esqr. Rochelle 29 July. 1780
